Citation Nr: 1715465	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  11-21 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation higher than 10 percent for left knee laxity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1974 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Since the grant of service connection for the Veteran's left knee disability, two
separate evaluations have been in effect - one based on limited motion and one based on laxity.  As the RO deemed the latter as inextricably intertwined
with the Veteran's appeal of his left knee degenerative joint disease rating reduction, both issues were brought before the Board in August 2014.  

In August 2014, the Board reestablished a 30 percent rating for the Veteran's left knee degenerative joint disease under diagnostic code 5261 and remanded the issue of the left knee laxity under diagnostic code 5257 for further development, including for the provision of a VA examination and an opinion regarding the current severity of the knee's subluxation or lateral instability.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claim is again remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claim is afforded every consideration.

In the August 2014 remand, the Board noted that as to the issue of the evaluation of left knee laxity, the May 2014 VA examination found that several ligamentous instability tests could not be properly completed, but failed to explain why this was so.  Therefore, the case was remanded for an additional VA examination.  The examiner was instructed that "should studies of knee instability not be
practicable or feasible, please indicate in detail the reason why this is the case."

Pursuant to the remand, the Veteran underwent a VA examination in May 2015.  The examiner reported that left knee joint stability testing was indicated, but not able to be performed.  The examiner provided no further explanation.  A Board remand confers upon an appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance ... case.  Accordingly, the case must again be remanded.  The Veteran's updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

 1.  Make arrangement to obtain the Veteran's VA treatment records, dated from April 2015 forward.

 2.  After the above has been completed, schedule the Veteran for a VA examination to assess the current level of severity of his service-connected left knee laxity.  The appropriate Disability Benefits Questionnaire (DBQs) should be completed.

The claims folder and a copy of this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken.

It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected left knee laxity.  The examiner must comment upon the extent of the Veteran's left knee instability or laxity, and if present, characterize this as slight, moderate or severe in degree.  Should studies of knee instability not be practicable or feasible, please indicate in detail the reason why this is the case.

The examiner should also provide an opinion as to whether the Veteran's  linear tear through the inferior articular surface at the posterior horn of the medial meniscus is a residual of, or manifestation of, his service-connected left knee disorder.  See April 2012 MRI Report reflecting a linear tear through the inferior articular surface at the posterior horn of the medial meniscus; April 2013 Physical Medicine Rehab Physician Note (showing a left knee medial meniscus tear).  
 
All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

3.  Next, ensure that the examination report is adequate.  If it is deficient in any manner, return the report to the examiner for corrective action.

4.  Finally, after conducting any other development deemed necessary, readjudicate the Veteran's claim on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252  (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





